Order entered August 15, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00833-CV

    SUJEET ACHARYA M.D., TEXAS ONCOLOGY P.A., AND TEXAS UROLOGY
                        SPECIALISTS, Appellants

                                               V.

                           BERNICE MARIE GOMEZ, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-12969

                                           ORDER
       Before the Court is court reporter Gina Udall’s request for a thirty-day extension of time

to file the reporter’s record. Because this is an accelerated appeal, we GRANT the request to the

extent we ORDER the record be filed no later than August 24, 2018. See TEX. R. APP. P.

35.3(c).




                                                     /s/   DAVID EVANS
                                                           JUSTICE